t c summary opinion united_states tax_court bobby lorn and libby c claborn petitioners v commissioner of internal revenue respondent docket no 16693-05s filed date bobby lorn and libby c claborn pro sese john r bampfield for respondent wherry judge this case was heard pursuant to sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered all subsequent section references are to the internal_revenue_code_of_1986 as amended and in effect for the taxable_year at issue all rule references are to the tax_court rules_of_practice and procedure is not reviewable by any other court and this opinion shall not be treated as precedent for any other case respondent determined a deficiency in petitioner’s federal_income_tax for the taxable_year in the amount of dollar_figure the issues now before the court are whether petitioners are entitled to an itemized_deduction of dollar_figure for charitable_contributions of cash to first presbyterian church in chattanooga tennessee church whether petitioners are entitled to an itemized_deduction in excess of the dollar_figure respondent allowed for their charitable_contribution of property to the salvation army and whether petitioners are entitled to a miscellaneous itemized_deduction of dollar_figure for unreimbursed employee_expenses respondent concedes that petitioners are allowed a dollar_figure deduction for separate dollar_figure contributions made to their church in by check through the use of tithing envelopes on their federal_income_tax return petitioners claimed only a dollar_figure deduction for contributions to their church in cash rather than by check at trial petitioners claimed such cash contributions in the amount of dollar_figure as set forth on a self-prepared itemized schedule they prepared for trial that schedule showed cash contributions by week to lee anderson’s class children’s class and church offering the totals for were dollar_figure dollar_figure but petitioners claimed dollar_figure as the result of an addition error and dollar_figure respectively the weekly donations to each of the two classes were dollar_figure with one exception a dollar_figure donation to the children’s class for the week of june respondent also concedes that petitioners are entitled to a dollar_figure deduction for contributions made to the lookout mountain education fund in that deduction was not allowed in the statutory_notice_of_deficiency that was issued by respondent in this case background some of the facts have been stipulated and the stipulated facts and accompanying exhibits are hereby incorporated by reference into our findings petitioners husband and wife resided in chattanooga tennessee when they filed their petition in this case petitioner bobby lorn claborn mr claborn is a mechanical engineer mr claborn worked for resourcetek llc from january to date was unemployed for the following months and then worked for rwe nukem corporation from date through the end of that year while employed by rwe nukem corporation mr claborn drove to work each work day the distance from his house in chattanooga tennessee to the offices of rwe nukem corporation in oak ridge tennessee is approximately miles round trip petitioners electronically filed a timely joint form_1040 u s individual_income_tax_return for the taxable_year petitioners chose to itemize their deductions and attached a schedule a itemized_deductions the schedule a reflected total itemized_deductions of dollar_figure which included a charitable_contribution_deduction of dollar_figure and an other miscellaneous deduction of dollar_figure this represents the amount by which petitioners’ miscellaneous deductions exceeded percent of their adjusted continued on date respondent issued the aforementioned notice_of_deficiency petitioners then filed a timely petition with this court a trial was held on date in knoxville tennessee i burden_of_proof discussion as a general_rule the commissioner’s determination of a taxpayer’s liability is presumed correct and the taxpayer bears the burden of proving that the determination is improper see rule a 290_us_111 however pursuant to sec_7491 the burden_of_proof on factual issues that affect the taxpayer’s tax_liability may be shifted to the commissioner where the taxpayer introduces credible_evidence with respect to such issue in the instant case petitioners have neither asserted nor demonstrated that they satisfied the requirements of sec_7491 including the requirement to maintain required records to shift the burden_of_proof onto respondent with respect to any factual issue consequently the burden_of_proof remains on petitioners ii general deduction rules deductions are a matter of legislative grace and the taxpayer must maintain adequate_records to substantiate the continued gross_income see sec_67 the amount of petitioners’ total reported miscellaneous deductions was dollar_figure amounts of any deductions or credits claimed sec_6001 503_us_79 sec_1_6001-1 income_tax regs generally the court may allow for the deduction of a claimed expense other than those subjected to the strict substantiation requirements of sec_274 even where the taxpayer is unable to fully substantiate it provided the court possesses an evidentiary basis for doing so 39_f2d_540 2d cir 85_tc_731 sec_1_274-5t temporary income_tax regs fed reg date in these instances the court is permitted to approximate the allowable expense bearing heavily against the taxpayer whose inexactitude is of his or her own making cohan v commissioner supra pincite iii charitable_contributions sec_170 allows for the deduction of charitable_contributions made to or for_the_use_of an organization described in sec_170 and verified as required by the statute and corresponding regulations sec_170 generally requires a taxpayer claiming a charitable_contribution_deduction greater than dollar_figure to substantiate the deduction by obtaining a contemporaneous written acknowledgment of the contribution from the charitable_organization under sec_170 that written acknowledgment must include the amount of cash and a description but not value of any property other than cash contributed in addition the written acknowledgment must state among other things whether the donee organization provided any goods or services in consideration in whole or in part for the contribution sec_170 finally a taxpayer deducting a charitable_contribution regardless of its amount is generally required to maintain for each contribution a canceled check a receipt from the donee charitable_organization showing the name of the organization and the date and amount of the contribution or other reliable written records showing the name of the donee and the date and amount of the contribution sec_1_170a-13 income_tax regs in support of the claimed dollar_figure in cash donations to their church petitioners have offered the aforementioned self-prepared list of the contributions and the dates on which they were made along with letters from elders of their church stating that petitioners attend church regularly and participate in church programs notwithstanding the court’s discretionary authority pursuant to cohan a taxpayer must provide the court with some basis upon mr claborn claims to have made these donations in separate church offering installments ranging from dollar_figure to dollar_figure separate dollar_figure donations for lee anderson’s class and separate dollar_figure donations and a single dollar_figure donation for children’s class which an estimate of the amount of a claimed deduction may be made vanicek v commissioner supra without such a basis any allowance would amount to unguided largesse 245_f2d_559 5th cir the aforementioned documents provided by petitioners in support of mr claborn’s cash donations which we believe were not prepared contemporaneously with those donations are not reliable enough to support all of the claimed cash donations specifically we do not find the documents reliable enough to support the claimed dollar_figure in church offering cash donations especially in light of the materiality of the amount claimed and the separate dollar_figure contributions that petitioners made to their church in by check through the use of tithing envelopes in order to satisfy the regulatory substantiation requirements checks receipts or other reliable contemporaneous_records were required see sec_1_170a-13 income_tax regs as a result we do not exercise our discretionary authority pursuant to cohan with respect to those cash donations however because petitioners were regular churchgoers with two children we do find the evidence reliable enough to support the claimed separate dollar_figure donations for lee anderson’s class and the separate dollar_figure donations and the single dollar_figure donation for children’s class we therefore conclude that petitioners are entitled to deduct dollar_figure of cash charitable_contributions turning to the value of petitioners’ donation to the salvation army we note that petitioners have provided a receipt from the salvation army dated date reflecting the donation of three boxes containing clothing and toys however by failing to state whether the salvation army provided any goods or services in exchange for a contribution that petitioners claim exceeded dollar_figure the receipt fails to satisfy sec_170 although we believe that it is unlikely that petitioners received any goods or services from the salvation army in exchange for their donation we are required to apply the statute and cannot escape its clear command weyts v commissioner tcmemo_2003_68 to allow petitioner the charitable_contribution_deduction in the circumstances here would contravene the specific statutory language and purpose of recordkeeping for contributions in excess of dollar_figure see also kendrix v commissioner tcmemo_2006_9 accordingly petitioners have not demonstrated entitlement to a deduction in excess of the dollar_figure that respondent has allowed for their charitable_contribution of property to the salvation army iv unreimbursed employee business_expenses sec_162 authorizes a deduction for all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business however taxpayers are generally barred from deducting the daily cost of commuting to and from work as a commuting expense is considered to be personal and nondeductible 326_us_465 sec_1_162-2 income_tax regs an exception to the nondeductibility of commuting expenses involves situations where the transportation is to and from a temporary_work_location see revrul_90_23 1990_1_cb_28 as amplified and clarified by revrul_94_47 1994_2_cb_18 as modified and superseded by revrul_99_7 1999_1_cb_361 also certain business_expenses described in sec_274 are subject_to strict substantiation rules that supersede the cohan doctrine 50_tc_823 affd per curiam 412_f2d_201 2d cir sec_1_274-5t temporary income_tax regs fed reg date sec_274 applies to any traveling expense including meals_and_lodging away from home entertainment amusement and recreational expenses or the use of listed_property as defined in sec_280f including passenger automobiles to deduct such expenses the taxpayer must substantiate by adequate_records or sufficient evidence to corroborate the taxpayer’s own testimony the amount of the expenditure or use which includes mileage in the case of automobiles the time and place of the travel entertainment or use its business_purpose and in the case of entertainment the business relationship to the taxpayer of each expenditure or use sec_274 a expenses relating to mr claborn’s employment with resourcetek llc mr claborn has submitted hotel receipts and a mileage log in support of claimed deductions relating to his temporary employment with resourcetek llc however even setting aside the substantiation requirements the evidence of record reflects that mr claborn was reimbursed for the expenses that he incurred during his brief employment with resourcetek llc for which he claims a deduction in that regard in response to a request from resourcetek llc for a canceled check reflecting that he had received a per_diem_allowance mr claborn was provided a document reflecting that he was paid an untaxed per_diem_allowance that amounted to dollar_figure weekly although it is unclear exactly how much of a deduction petitioners think they are entitled to for expenses relating to mr claborn’s temporary employment with resourcetek llc petitioners have failed to demonstrate expenses exceeding mr claborn’s dollar_figure weekly per_diem_allowance accordingly petitioners are denied a deduction for respondent does not contest the temporary nature of mr claborn’s employment with either resourcetek llc or rwe nukem corporation in addition mr claborn’s employment agreement with resourcetek llc provided for the possibility of a per_diem_allowance expenses_incurred in connection with mr claborn’s employment with resourcetek llc b expenses relating to mr claborn’s employment with rwe nukem corporation petitioners claim a deduction for automobile expenses_incurred by mr claborn while he was temporarily employed by rwe nukem corporation from date to the end of that year as mentioned above passenger automobiles are listed_property under sec_280f subject_to the strict substantiation requirements of sec_274 at trial mr claborn presented a pocket calendar in which he made notations of the mileage that he drove to and from work on date petitioners filed a motion to reopen the record and submitted a form_w-2 wage and tax statement which they assert reflects that mr claborn was not paid a per_diem_allowance while employed by resourcetek llc although in the spirit of sec_7463 and rule b we will grant that motion as explained below that document does not support petitioners’ argument the form_w-2 submitted together with the motion to reopen reflects that mr claborn received dollar_figure in wages tips and other compensation_for his work at resourcetek llc in the document a payroll ledger prepared by tailored business which acted as the payroll and bookkeeping agent for resourcetek llc indicates that while working at resourcetek llc mr claborn was paid an untaxed per_diem_allowance that amounted to dollar_figure weekly the payroll ledger also reflects that mr claborn was paid a total of dollar_figure for his work at resourcetek llc in thus it appears that mr claborn received dollar_figure in the form of an untaxed per_diem_allowance because mr claborn worked at resourcetek llc for weeks in and was paid a dollar_figure weekly allowance it is unclear why he was paid dollar_figure in untaxed per_diem benefits rather than dollar_figure in any event this discrepancy is to mr claborn’s benefit as none of the untaxed per_diem_allowance was reported on the form_w-2 or taxed by respondent each day while he was temporarily employed by rwe nukem corporation because mr claborn presented this evidence for the first time at trial we do not believe that he maintained contemporaneous_records of his automobile expenses and although a contemporaneous log is not required in order to substantiate the deduction corroborative evidence to support a taxpayer’s reconstruction of the elements of the expenditure or use must have a high degree of probative value to elevate such statement to the level of credibility of a contemporaneous record sec_1_274-5t temporary income_tax regs fed reg date we do not doubt that mr claborn at some point attempted to accurately record his daily mileage nevertheless the pocket calendar that he provided at trial does not possess a sufficiently high degree of probative value to render it credible as a contemporaneous record for example mr claborn’s calendar simply contains the number of miles that mr claborn drove each day presumably to work it does not establish the portion of his daily mileage attributable to personal transportation nor does it explain variances in the number of miles recorded in the end the calendar provided at trial by mr claborn is simply not definite and reliable enough to support an automobile expense deduction for c job-search expenses job-search expenses are deductible under sec_162 to the extent they are incurred in searching for new employment in the employee’s same trade_or_business see 54_tc_374 see also murata v commissioner tcmemo_1996_321 although respondent asserts that petitioners seek a dollar_figure deduction for job-search expenses petitioners provided no argument as to that matter at trial and there is no evidence of record to support such a deduction consequently to the extent that petitioners claim such a deduction they have not demonstrated entitlement to it the court has considered all of petitioners’ contentions arguments requests and statements to the extent not discussed herein we conclude that they are meritless moot or irrelevant to reflect the foregoing decision will be entered under rule
